Title: From Thomas Jefferson to Martha Jefferson Randolph, 13 November 1791
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My: dear Martha
Philadelphia Nov. 13. 1791.

Maria and myself are waiting with impatience to hear that Mr. Randolph and yourself and dear little Anne are well. We now write alternately, once a week, so that the correspondence is become more equal. I now inclose to Mr. Randolph Freneau’s paper instead of Bache’s on account of the bulk of the latter which, being a daily paper, was too much for the post. And Freneau’s two papers contain more good matter than Bache’s six. He will see that the affairs of the French West Indies are in a desperate state. A second set of deputies has arrived here to ask succours. Abundance of women and children come here to avoid danger. The men are not permitted to come. I should not wonder to see some of your friends among them.—We expect hourly the arrival of Capt. Stratton, by whom the clothes for the house servants shall be sent. To forward them by any other vessel, is risking their miscarriage. Maria is fixed at Mrs. Pine’s, and perfectly at home. She has made young friends enough to keep herself in a bustle with them, and she has been honored with the visits of Mrs. Adams, Mrs. Randolph, Mrs. Rittenhouse, Sarjeant, Waters, Davies &c., so that she is quite familiar with Philadelphia. Present my sincere attachment to Mr. Randolph and kiss Anne for us. Adieu my dear, dear daughter. Your’s affectionately,

Th: Jefferson

